DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the skin" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] skin." 
Claims 2-6 are rejected as depending from a rejected claim.
Claim 19 recites the limitation "the treatment" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] treatment."
Claim 19 recites the limitation "the skin" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] skin."
 	Claim 20 is rejected as depending from a rejected claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 103 as obvious over Murata et al. (JP 6220956).
  	Murata et al. disclose a water cleaning device comprising a boron-doped diamond electrodes coated on a silicon substrate ([0020]), in which the concentration of boron is of between 200 ppm (3x10 B atoms/cm3) and 1500 ppm (2x10 B atoms/cm3) ([0031]), said diamond electrodes having an active surface area of between about 50 and 100 cm2 ([0019]). Murata et al. do not explicitly disclose the electrode being at least two electrodes.
 	It is submitted that it would have been readily obvious for the skilled artisan to modify the device of Murata et al. such that it comprises at least two electrodes in order to, for example, provide multiple zones of treatment.
  	Regarding wherein the device is used to prepare water for treatment of the skin, it is submitted that the recitation is one of intended use that fails to add structure to the device. If it is applicant’s position that the limitation somehow adds structure, it is submitted that the device is capable of being used to prepare water for treatment of the skin since the device is capable of generating beneficial waters such as ozonated water ([0023]).
 	Per claim 3, wherein the device is configured to allow, in use, permanent circulation of a hydraulic flow on the boron-doped diamond electrodes ([0044, 0048]).
 	Per claim 4, it is submitted that the recitation wherein the prepared water is used for treatment of wound healing of the skin is one of intended use that fails to add structure to the device. If it is applicant’s position that the limitation somehow adds structure, it is submitted that the device is capable of being used for treatment of wound healing of the skin since the device is capable of generating beneficial waters such as ozonated water ([0023]).
 	Per claim 5, it is submitted that the recitation wherein the prepared water is used for treatment of inflammatory diseases of the skin is one of intended use that fails to add structure to the device. If it is applicant’s position that the limitation somehow adds structure, it is submitted that the device is capable of being used for treatment of inflammatory diseases of the skin since the device is capable of generating beneficial waters such as ozonated water ([0023]).
 	Per claim 6, it is submitted that the recitation wherein the inflammatory diseases are eczema or atopic dermatitis is one of intended use that fails to add structure to the device. If it is applicant’s position that the limitation somehow adds structure, it is submitted that the device is capable of being used for wherein the inflammatory diseases are eczema or atopic dermatitis since the device is capable of generating beneficial waters such as ozonated water ([0023]).

Allowable Subject Matter
Claims 7-18 are allowed.
Claims 2 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 2, while claim 1 is not patentable for the reasons provided above, in the examiner’s opinion the prior art fails to teach or render obvious the device further including the elements as recited in claim 1.
Per claim 7, JP 6220965 to Murata et al. is considered the closest prior art and its features are described above. Murata et al. do not disclose circulating water in a water filtration circuit in permanent contact with the water filtration circuit and further including steps iii and iv.
Per claim 19, JP 6220965 to Murata et al. is considered the closest prior art and its features are described above. Murata et al. do not disclose circulating water in a water filtration circuit of a pool or spa in permanent contact with the water filtration circuit and further including step iii.


Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
08/09/22